Case 2:21-mb-09153-ESW Document1 Filed 06/17/21 Page 1 of 10

 

 

UNITED STATES DISTRICT COURT

District of Arizona

In the Matter of the Search of.
SUBJECT PARCEL: One USPS Priority Mail

parcel bearing USPS tracking number 9505 SEARCH WARRANT
5118 0436 1167 5270 93, addressed to
“Zachary Rogers, 1725 Crescent plaza dr. Apt Case Number: 24-9153 MB

2193, Houston, Texas 77077,” with a return
address of “Alicia Ortiz, 2905 W Stella LN,
Phoenix, AZ 85017.” It is a brown cardboard
box, weighing approximately 13 pounds 0.8
ounces, mailed from Phoenix, AZ 85018,
postmarked June 16, 2021, and bearing $58.65
in postage.

TO: MIRANDA GARCIA and any Authorized Officer of the United States

Affidavit having been made before me by Affiant, Miranda Garcia, UNITED STATES POSTAL INSPECTOR,
on the premises known as:

SUBJECT PARCEL: One USPS Priority Mail parcel bearing USPS tracking number 9505 5118 0436
1167 5270 93, addressed to “Zachary Rogers, 1725 Crescent plaza dr. Apt 2193, Houston, Texas
77077,” with a return address of “Alicia Ortiz, 2905 W Stella LN, Phoenix, AZ 85017.” It is a brown
cardboard box, weighing approximately 13 pounds 0.8 ounces, mailed from Phoenix, AZ 85018,
postmarked June 16, 2021, and bearing $58.65 in postage,

in the District of Arizona there is now concealed certain property, namely, CONTROLLED SUBSTANCES
AND/OR U.S. CURRENCY OR DOCUMENTS RELATING TO THE DISTRIBUTION OF CONTROLLED
SUBSTANCES THROUGH THE UNITED STATES MAIL, IN VIOLATION OF TITLE 21, UNITED»
STATES CODE, SECTIONS 841(a)(1), 843(b), and 846, AS EVIDENCE OF SAID VIOLATIONS.

I am satisfied that the Affidavit establishes probable cause to believe that the property so described is now
concealed on the premises above-described and establishes grounds for the issuance of this warrant.

YOU ARE HEREBY COMMANDED to search on or before___ 7/1/2021 (Date)
(not to exceed 14 days) the premises named above for the property specified, serving this warrant and making the
search in the daytime (6:00 a.m. to 10:00 p.m.), if the property be found there to seize same, leaving a copy of this
warrant and receipt for the property taken, and to prepare a written inventory of the property seized and promptly
return this warrant to any United States Magistrate Judge, District of Arizona as required by law.

6/17/2021 @2:37pm at Phoenix, Arizona

Date and Time Issued City and State

HONORABLE EILEEN §. WILLETT Eu Wnt
UNITED STATES MAGISTRATE JUDGE

Name and Title of Judicial Officer Signature of Judicial Officer

 

 

 
Case 2:21-mb-09153-ESW Document1 Filed 06/17/21 Page 2 of 10

 

 

UNITED STATES DISTRICT COURT

District of Arizona

In the Matter of the Search of:

EL: iori i
SUBJECT PARCEL: One USPS Priority Mail APPLICATION AND AFFIDAVIT

parcel bearing USPS tracking number 9505
5118 0436 1167 5270 93, addressed to FOR SEARCH WARRANT
“Zachary Rogers, 1725 Crescent plaza dr. Apt Case Number: 21-9153 MB

2193, Houston, Texas 77077,” with a return
address of “Alicia Ortiz, 2905 W Stella LN,
Phoenix, AZ 85017.” It is a brown cardboard
box, weighing approximately 13 pounds 0.8
ounces, mailed from Phoenix, AZ 85018,
postmarked June 16, 2021, and bearing $58.65
in postage.

I, MIRANDA GARCIA, being duly sworn, depose and state as follows:

Iam a UNITED STATES POSTAL INSPECTOR and have reason to believe that on the premises known as:

SUBJECT PARCEL: One USPS Priority Mail parcel bearing USPS tracking number 9505 5118 0436
1167 5270 93, addressed to “Zachary Rogers, 1725 Crescent plaza dr. Apt 2193, Houston, Texas
77077,” with a return address of “Alicia Ortiz, 2905 W Stella LN, Phoenix, AZ 85017.” It is a brown
cardboard box, weighing approximately 13 pounds 0.8 ounces, mailed from Phoenix, AZ 85018,
postmarked June 16, 2021, and bearing $58.65 in postage,

in the District of Arizona there is now concealed certain property, namely, CONTROLLED SUBSTANCES
AND/OR U.S. CURRENCY OR DOCUMENTS RELATING TO THE DISTRIBUTION OF CONTROLLED
SUBSTANCES THROUGH THE UNITED STATES MAIL, which is CONTRABAND, THE FRUITS OF
CRIME, OR THINGS OTHER WISE CRIMINALLY POSSESSED,

in violation of Title 21, United States Code, Sections 841(a)(1), 843(b), and 846. The facts to support the issuance
of a Search Warrant are as follows:

SEE ATTACHED AFFIDAVIT OF MIRANDA GARCIA, WHICH IS MADE A PART HEREOF.

 

 

 

Aven
Authorized by AUSA Thomas M.'Forsyth III .  oultally signed by Miranda
Miranda Gari pate:2001.08.17 10:82:92
Subscribed electronically and sworn to me -07°00'
telephonically Signature of Affiant - MIRANDA GARCIA
6/17/2021 @2:37pm at Phoenix, Arizona
Date City and State

HONORABLE EILEEN §. WILLETT P} | Wt
UNITED STATES MAGISTRATE JUDGE

Name and Title of Judicial Officer Signature of Judicial Officer

 

 
Case 2:21-mb-09153-ESW Document1 Filed 06/17/21 Page 3 of 10

AFFIDAVIT AND STATEMENT OF PROBABLE CAUSE

I, Miranda Garcia, being duly sworn, hereby depose and state as follows:

1, I am a United States Postal Inspector and have been so employed since
January 2006. I have completed a twelve-week basic training course in Potomac,
Maryland, which included training in the investigation of narcotics-trafficking via the
United States Mail. I am currently assigned to the Phoenix Division Prohibited Mailings
Narcotics Team (PMNT) in Arizona, which is responsible for investigating narcotic
violations involving the United States Mails. Part of my training as a Postal Inspector
included narcotic investigative techniques and the training in the identification and
detection of controlled substances being transported in the United States Mail.

2. I have assisted on numerous narcotics investigations of individuals for
violations of Title 18, United States Code, Section 1956(h) (Conspiracy to Commit Money
Laundering), Title 21, United States Code, Sections 841(a)(1) (Possession with Intent to
Distribute a Controlled Substance), 843(b) (Use of a Communication Facility to Facilitate
the Distribution of a Controlled Substance), and 846 (Conspiracy to Possess with Intent to
Distribute a Controlled Substance). The facts and information contained in this affidavit
are based on my personal knowledge, as well as that of other Postal Inspectors and law
enforcement officers involved in this investigation, as described below.

3. This Affidavit is made in support of an application for a search warrant for one
United States Postal Service (USPS) Priority Mail Parcel (referred to hereafter as the

SUBJECT PARCEL). Based on a positive alert from a narcotics-detecting canine, your

 
Case 2:21-mb-09153-ESW Document1 Filed 06/17/21 Page 4 of 10

Affiant believes the SUBJECT PARCEL contains controlled substances or proceeds from
the sale of controlled substances.
4, The SUBJECT PARCEL is further described as follows:
a. One USPS Priority Mail parcel bearing USPS tracking number 9505
5118 0436 1167 5270 93, addressed to “Zachary Rogers, 1725 Crescent
plaza dr. Apt 2193, Houston, Texas 77077,” with a return address of
“Alicia Ortiz, 2905 W Stella LN, Phoenix, AZ 85017.” It is a brown
cardboard box, weighing approximately 13 pounds 0.8 ounces, mailed
from Phoenix, AZ 85018, postmarked June 16, 2021, and bearing $58.65
in postage.
BACKGROUND
5. From my training and experience, as well as the training and experience of other
Postal Inspectors on the PMNT, I am aware that the USPS mail system is frequently used
to transport controlled substances and/or proceeds from the sale of controlled substances
to areas throughout the United States. I also know that drug-traffickers prefer mail/delivery
services such as USPS Express Mail and USPS Priority Mail because of their reliability
and the ability to track the article’s progress to the intended delivery point. When a drug-
trafficker learns that a mailed article has not arrived as scheduled, he/she becomes
suspicious of any delayed attempt to deliver the item.
6. Based on my training and experience regarding USPS Express Mail operations,
I am aware that the USPS Express Mail service was designed primarily to fit the needs of

businesses by providing overnight delivery for time-sensitive materials. Moreover, based

 
Case 2:21-mb-09153-ESW Document1 Filed 06/17/21 Page 5 of 10

on my training and experience, I am aware that business mailings often: (a) contain
typewritten labels; (b) are addressed to and/or from a business; (c) are contained within flat
cardboard mailers; and (d) weigh less than eight ounces. In addition, corporate charge
accounts were developed by the USPS to avoid time-consuming cash payments by
businesses for business mailings.

7, Based on my training and experience, I am aware that the USPS Priority Mail
service was created as a less expensive alternative to USPS Express Mail overnight
delivery, but designed to provide quicker, more reliable service than standard USPS First
Class Mail. Whereas a customer mailing an article via USPS Express Mail expects next-
day service, a customer who mails an article via USPS Priority Mail can expect two to
three-day delivery service. The USPS also provides a tracking service though a USPS
tracking number, which allows the customer to track the parcel and confirm delivery.

8. Based on my training and experience regarding USPS Priority Mail operations,
I am aware that the majority of USPS Priority Mail mailings are business mailings.
Businesses have found that USPS Priority Mail is a significantly less expensive method of
mailing than USPS Express Mail, particularly when next-day service is not a requirement.
I also know that, similar to USPS Express Mail, USPS Priority Mail business mailings tend
to be smaller, lighter mailings, and on average, weigh less than two pounds. Examples of
the typical types of business mailings conducted via USPS Priority Mail include books,
clothing, pharmaceuticals, and consumer goods purchased from online retailers.

9. From my training, personal experience, and the collective experiences related

to me by other USPS Postal Inspectors on the PMNT who specialize in investigations

 
Case 2:21-mb-09153-ESW Document1 Filed 06/17/21 Page 6 of 10

relating to the mailing of controlled substances and proceeds from the sale of controlled
substances, I am aware that the State of Arizona is a source location for controlled
substances based on its close proximity to the border between the United States and
Mexico. As such, controlled substances are frequently transported from Arizona via the
USPS, and proceeds from the sale of controlled substances are frequently returned to
Arizona via the USPS.

10. Based on my training and experience regarding the use of USPS Express
Mail and USPS Priority Mail to transport controlled substances and/or the proceeds from
the sale of controlled substances, I am aware these parcels usually contain some or all of
the following characteristics:

a. The parcel contains a label with handwritten address information and
is addressed from one individual to another individual;

b. The handwritten label on the parcel does not contain a business
account number, thereby indicating that the sender likely paid cash;

C. The parcel is heavier than the typical mailing, often weighing more
than eight ounces for USPS Express Mail, and two pounds for USPS Priority Mail;
and

d. The parcel either: (a) was destined for an area known to be a frequent
destination point for controlled substances, having been mailed from an area known
to be a source area for controlled substances; or (b) originated from an area known

to be a frequent origination point for proceeds from the sale of controlled

 
Case 2:21-mb-09153-ESW Document1 Filed 06/17/21 Page 7 of 10

substances, having been mailed to an area known to be a destination area for

proceeds from the sale of controlled substances

11. Priority Mail parcels found to meet any or all of the characteristics described
above are often further scrutinized by Postal Inspectors through address verifications and
usually an examination by a trained narcotics-detecting canine.

RELEVANT FACTS PERTAINING TO THE SUBJECT PARCEL

12. On June 16, 2021, the U.S. Postal Inspection Service was notified of a
suspicious parcel mailed from a Phoenix, Arizona 85018 post office.

13. Upon physical examination of the SUBJECT PARCEL, the SUBJECT
PARCEL met some of the characteristics listed in Paragraph 10 above. The SUBJECT
PARCEL bears handwritten address information and weighs approximately 13 pounds 0.8
ounces, which is more than the typical USPS Priority Mail mailing. Also, the SUBJECT
PARCEL is destined from Arizona to Texas.

14. A database query was conducted regarding the names and addresses for the
SUBJECT PARCEL in Consolidated Lead Evaluation and Reporting (CLEAR), a law
enforcement database accessible to your Affiant. CLEAR associates addresses and
telephone numbers to individuals and business entities. The CLEAR database is created
from credit reports, law enforcement reports, utility records, and other public records.

15. Through the CLEAR database query, investigators learned that the delivery
address for the SUBJECT PARCEL (1725 Crescent Plaza Dr. Apt 2193, Houston, Texas
77077) is an existing, deliverable address. However, the purported recipient (Zachary

Rogers) is not associated with said destination address.

 
Case 2:21-mb-09153-ESW Document1 Filed 06/17/21 Page 8 of 10

16. Through the CLEAR database query, investigators learned that the return
address for the SUBJECT PARCEL (2905 W. Stella Ln, Phoenix, AZ 85017) is an
existing, deliverable street address. However, the purported sender (Alicia Ortiz) is not
associated with said return address.

17. From my training, personal experience, and the collective experiences related
to me by other Postal Inspectors on the PMNT who specialize in investigations relating to
the mailing of controlled substances, I am aware that it is common for drug-traffickers to
use names not associated with an address or fictitious names and addresses to evade
detection by law enforcement.

CANINE EXAMINATION OF THE SUBJECT PARCEL

18. On June 16, 2021, Mesa Detective/Canine Handler and Task Force Officer
Dawn Haynes allowed her narcotics-detecting canine, “Nicole,” to inspect the SUBJECT
PARCEL. Detective Haynes advised the SUBJECT PARCEL was separated and
individually inspected by her canine Nicole, who gave a positive alert to the SUBJECT
PARCEL by lying down next to it at approximately 1:40 p.m.

19. Detective Haynes explained that when Nicole lays down next to an item as
she did, Nicole is exhibiting a “passive” alert that she has been trained to give. Detective
Haynes stated Nicole’s “passive” alert indicates the presence within the SUBJECT
PARCEL of narcotics or a controlled substance, or currency, notes, documents, or
evidence bearing the presence of the odors of heroin, cocaine, marijuana, and/or

methamphetamine (the four substances Nicole has been trained to detect).

 

 
Case 2:21-mb-09153-ESW Document1 Filed 06/17/21 Page 9 of 10

20. Detective Haynes advised she is a Mesa Police Department Detective currently
assigned to the handling and care of Mesa Police Department canine Nicole. Detective
Haynes has been a police officer with Mesa Police for 19 years. Nicole is a four-year-old
Belgian Malinois, who has been working drugs/narcotics detection for the Mesa Police
Department since February 2020. Nicole and Detective Haynes currently hold a National
Certification in drugs/narcotics detection by the National Police Canine Association
(NPCA), which was most recently obtained in March 2021. Detective Haynes’
certifications also include the completion of a canine certification course put on at the
Alpha canine training facility. Nicole is trained to detect the odors of cocaine, marijuana,
heroin, methamphetamine, and their derivatives. Detective Haynes advised that, since
Nicole began working at the Mesa Police Department, Nicole has had over 100 successful
finds (both training finds and finds that have contributed to active investigations) of
controlled substances and/or the proceeds from the sales of controlled substances.

HI
Hf
Hl
/I/
Il
Hl
HH
/I/

Hf

 
Case 2:21-mb-09153-ESW Document1 Filed 06/17/21 Page 10 of 10

CONCLUSION
21. Based on these facts, there is probable cause to believe that the SUBJECT
PARCEL contains controlled substances or proceeds from the sale of controlled
substances, constituting evidence of violations of Title 21, United States Code, Sections
841(a)(1) (Possession with Intent to Distribute a Controlled Substance), 843(b) (Use of a
Communication Facility to Facilitate the Distribution of a Controlled Substance), and 846

(Conspiracy to Distribute a Controlled Substance).

:. Digitally signed by Miranda

a ® G i
Miranda Gatch pate: 2021.06.17 10:38:10

-07'00'

MIRANDA GARCIA
United States Postal Inspector

 

17
Subscribed electronically and sworn to me telephonically on this day of June,

Eu) wt

HONORABLE EILEEN S. WILLETT
United States Magistrate Judge

 
